       Case 1:19-cv-08673-KPF-DCF Document 43 Filed 01/13/20 Page 1 of 3
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




January 13, 2020

ECF

Hon. Debra C. Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007

Re:    Jane Doe v. Darren K. Indyke and Richard D. Kahn, in their capacities as the
       Executors of the Estate of Jeffrey E. Epstein, 1:19-cv-08673-KPF-DCF

Dear Judge Freeman:

We represent Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of Jeffrey E.
Epstein (together, the “Co-Executors”), in the above-referenced action. We write to correct
several inaccuracies in Plaintiff Jane Doe’s status report filed on Friday, January 10, 2020 (ECF
Doc. 42).

First, as we indicated to Your Honor on Friday, in a joint status report submitted on behalf of all
parties in five other actions against the Estate,1 we understand that the vast majority of the
plaintiffs in these and other actions pending in this District will or are likely to participate in the
Epstein Victims’ Compensation Program (the “Program”). Although none is required to do so in
order to participate in the Program, five plaintiffs have voluntarily stayed their actions pending
their participation therein.2 Respective counsel for all plaintiffs have conferred extensively with
the Program administrator and designers – Jordana Feldman, Kenneth Feinberg and Camille
Biros – including in person, to consider the Program’s design and to provide specific input on
the draft Program protocol circulated on December 13, 2019 by Ms. Feldman, Mr. Feinberg and
Ms. Biros. As counsel for five plaintiffs wrote to Your Honor on Friday, “we agree with
Defendants’ assertion that our discussions with the designers and administrator of the …
Program have been positive and productive.”3




1 See VE, 1:19-cv-07625-AJN-DCF (ECF No. 52).
2 See Jane Doe 1, et al., 1:19-cv-07675-GBD-DCF (ECF No. 36); Jane Doe 17, 1:19-cv-09610PAE-DCF
(ECF No. 39).
3 See VE, 1:19-cv-07625-AJN-DCF (ECF No. 51).
       Case 1:19-cv-08673-KPF-DCF Document 43 Filed 01/13/20 Page 2 of 3
January 13, 2020
Page 2




Second, as noted above, the Co-Executors have not required any claimants to stay their actions
in this Court (or in any other jurisdictions) as a pre-condition to participate in the wholly
independent and completely voluntary Program; the Program administrator and designers have
also made that point clear. While some plaintiffs have seen the wisdom in briefly putting their
litigations on hold to participate in the Program, that is a choice that all claimants are entirely
free to make at their sole discretion. The Co-Executors have not asked Plaintiff Jane Doe to
stay this action, and in fact agreed on the proposed discovery schedule attached as Exhibit A to
Ms. Kaplan’s letter.

Third, it was at the specific request of Ms. Feldman, Mr. Feinberg and Ms. Biro that counsel for
the Co-Executors did not attend Ms. Kaplan’s in-person meeting or participate in her other
discussions with the Program administrator and designers. Collectively, they have several
decades of experience in this field, and expressed their strong belief that Ms. Kaplan and other
plaintiffs’ counsel would be more candid in our absence. They also recommended that their
discussions with plaintiffs’ counsel be confidential, and the Co-Executors accepted that
recommendation. We are encouraged that other plaintiffs’ counsel – including David Boies, Lisa
Bloom and Brad Edwards – have reacted positively to the Program as an alternative mechanism
for resolving claims against the Estate.

Fourth, the Court need only review my letter to Ms. McCawley of the Boies Schiller firm dated
December 3, 2019 (a copy of which is attached as Exhibit D to Ms. Kaplan’s letter) to recognize
the inaccuracy of the statement that the Co-Executors “represent[ed] that they do not know how
much money the Estate has or how much the Program will have access to.” Only Ms. Kaplan
and the other plaintiffs’ counsel know the number of other individuals who intend to file
additional claims, as well as the nature and scope of those claims. Once plaintiffs’ counsel
provides that information, the Co-Executors will be better able to assess the amount of money
that will ultimately be required to adequately fund the Program. Morever, as I explained in my
letter to Ms. McCawley (on which Ms. Kaplan and all other plaintiffs’ counsel were copied), the
Co-Executors intend that the Program be “open-ended” regarding amounts awarded – i.e., the
Estate will not impose any absolute numerical cap on the Program’s aggregate compensation
payments. Inasmuch as Plaintiff is required neither to accept any award from the Program nor
stay this litigation during the relatively short period that her participation in the Program is
pending, fixation on the total amount available in the Program is misguided. If Plaintiff is
ultimately dissatisfied with the results of the Program, she will have lost nothing.4




4 Alone among plaintiffs in all of the actions pending in this Court, only Ms. Kaplan’s client filed an
application in the Superior Court of the U.S. Virgin Islands that requests an extension of the schedule for
the Co-Executors’ pending motion for formal approval of the Program. Such an extension would
substantially delay implementation of the Program, which would be profoundly disappointing to all
claimants who seek to participate in the Program, as well as to the Co-Executors.
       Case 1:19-cv-08673-KPF-DCF Document 43 Filed 01/13/20 Page 3 of 3
January 13, 2020
Page 3




Finally, we understand that the Program administrator and designers are prepared to appear
before Your Honor to explain the Program’s goals, structure and planned implementation, if
Your Honor believes it would be productive.

Despite the skepticism evident in Ms. Kaplan’s status report, the Co-Executors continue to
believe that the Program will provide a singular opportunity to resolve Plaintiff’s claims in a
voluntary, confidential and non-adversarial manner.

Respectfully submitted,


s/Bennet J. Moskowitz
Bennet J. Moskowitz


cc:     All Counsel of Record
